 fiDECISIONS OF NATIONAL LABOR RELATIONS BOARDelectricians.However, the Employer does not now employ any in-dividuals in such classification and has no definite plans for employingthem.We shall, therefore, in accordance with the Board's usual policy,make no decision as to the unit placement of such categories.15Upon the basis of the foregoing, we find that the electricians mayconstitute a separate appropriate unit.They may also appropriatelybe represented in the production and maintenance unit with the Em-ployer's other employees.We shall therefore direct an election in avoting group composed of all the maintenance electricians at the Em-ployer's Apco, Ohio, plant. If a majority of the maintenance elec-tricians vote for the Petitioner, they will be taken to have indicatedtheir desire to constitute a separate appropriate unit, and the RegionalDirector conducting the election directed herein is instructed to issue acertification of representatives to the Petitioner for the unit describedabove, which the Board, under the circumstances, finds to be appro-priate for the purpose of collective bargaining. In the eventa major-ity vote for the Intervenor, the Board finds the existing productionand maintenance unit to be appropriate, and theRegionalDirectorwill issue a certification of results of election to such effect.[Text of Direction of Election omitted from publication in thisvolume.]15Cities Service Refining Corporation,'94NLRB 840,footnote 2;Saco Lowell Shops,89 NLRB 598,600, footnote 6;The Schaible Company,88 NLRB 733, 734,footnote 3.REDFERNSAUSAGECOMPANYandUNITED PACKINGHOUSE WORKERS OFAMERICA,CIO,PETITIONER.Case No. 10-RC-1626.February 6,1952Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Frank E. Hamilton, Jr.,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Murdock, and Styles].Upon the entire record imm this case, the Board finds :The Employer is a Georgia corporation with its principal officeand place of business at Atlanta, Georgia. It is engaged in the process-ing and sale of sausage meat and related products. During a 12-monthperiod ending June 30, 1951, the Employer's total purchases amountedto about $627,000 in value.Of this amount, $167,000 represents pur-chases directly from out of States.Of the balance of the purchases98 NLRB No. 6. HUDSON HOSIERY COMPANY7apparently not more than $260,000 represents goods purchased locallybut originating out of State.During this same period the Employermade sales totaling about $820,000, all to purchasers within the Stateof Georgia.Approximately 95 percent of these sales were to retailstores, the remaining 5 percent being to local jobbers who sell only toindependent retail establishments within a 25-mile radius of Atlanta,Georgia.Over $400,000 worth of sales were made to retail outlets inGeorgia of the A & P Tea Company, Colonial Stores, the KrogerCompany, and other multistate chains.However, the record does notdemonstrate that any of these retail stores sell goods out of the Stateof Georgia in the amount of $25,000 annually.On the basis of the above facts and on the record as a whole, wefind that the operations of the Employer do not meet any of theapplicable standards set up by the Board to determine the assertion ofjurisdiction?Accordingly, we find that it will not effectuate thepolicies of the Act to assert jurisdiction in this case, and we willdismiss the petition herein.OrderIT IS HEREBY ORDERED that the petition herein be, and it hereby is,dismissed.'Cf.Stanislaus Implement and Hardware Company, Ltd.,91 NLRB 618;Hollow TreeLumber Company,91 NLRB 635;Federal Dairy Co., Inc.,91 NLRB 638;Dorn's House ofMiracles,Inc.,91 NLRB 632 ; andThe Rutledge Paper ProductsCo., 91 NLRB 625.HUDSON HOSIERY COMPANYandAMERICAN FEDERATION OF HOSIERYWORKERS,A. F.OFL.Case No. 34-R'C 28:9.February 6, 195,2Supplemental Decision and OrderOn August 14, 1951, pursuant to a Board Decision and Direction ofElection 1 an election was held under the direction of the RegionalDirector for the Fifth Region among certain employees of HudsonHosiery Company, herein called the Employer, at its Monroe Streetplant in Charlotte, North Carolina.Thereafter, a tally of ballots wasfurnished the parties which showed that of approximately 900 eligiblevoters, 839 cast valid ballots, of which 267 were for and 572 againstthe Petitioner, and 18 ballots were challenged.2On August 20, 1951, the Petitioner filed objections to the electionwith the Regional Director.On January 7, 1952, the Regional Direc-tor, after investigating the Petitioner's objections, issued his report195 NLRB 250.2As the challenges were insufficient to affect the results of the election,the RegionalDirector made no investigation or report thereon.98 NLRB No. 7.